Citation Nr: 0119179	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  96-00 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for asthma.  

3.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from October 1974 to September 
1994. 

The current appeal arose from an August 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.  The RO, in pertinent part, 
denied entitlement to service connection for hypertension, 
asthma, and a left knee disorder.  

Jurisdiction of the veteran's claim was assumed by the RO in 
Los Angeles, California.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in July 1996, a transcript of which has been 
associated with the claims file.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A review of the record discloses that the RO has already 
considered the provisions of the VCAA of 2000, and requested 
the veteran to identify any additional evidence he may have 
to substantiate his claim.  

The service medical records show that the veteran was 
diagnosed with mild hypertension.  Upon separation from 
service, he was diagnosed with borderline hypertension.  Post 
service VA examination revealed no evidence of hypertension 
at the time of examination.  Private medical records show 
elevated diastolic readings.  

It is unclear from the record whether the hypertension noted 
during service and shortly before the veteran's release from 
service reflected labile hypertension or an early stage of 
essential hypertension.  A cardiovascular examination would 
clarify whether the veteran currently has hypertension 
related to service.

The service medical records show that the veteran was treated 
for and diagnosed with asthma.  He has asserted that he 
continues to experience respiratory problems, in particular 
he must take an antihistamine, daily in order prevent severe 
asthma attacks.  He has not been scheduled for an adequate 
examination, which addresses this claim.  A respiratory 
examination would clarify whether the veteran has asthma 
linked to his period of service.

The service medical records show that the veteran was seen on 
several occasions with complaints of left knee pain.  The 
post service medical records show a current diagnosis of 
osteoarthritis.  An orthopedic examination addressing the 
etiology of any current left knee disorder would materially 
assist in the adjudication of the veteran's appeal.

Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for hypertension, asthma, and a 
left knee disorder.  

After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2).

3.  Following the above, the RO should 
arrange for a VA special cardiology of 
the veteran to include on a fee basis if 
necessary, for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of hypertension 
which may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  

The examiner must be requested to address 
the following medical issues:

(a) Does the veteran have essential 
hypertension?

(b) If so, is it at least as likely as 
not that it is related to the veteran's 
service, or if pre-existing service, was 
aggravated thereby?

Any opinion(s) expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Following the above, the RO should 
arrange for a VA special pulmonary 
examination of the veteran by a medical 
specialist in pulmonary diseases or other 
appropriate specialist, including on a 
fee basis if necessary, for the purpose 
of ascertaining the nature, extent of 
severity, and etiology of asthma which 
may be present.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.

The examiner must address the following 
medical issues:

(a) Does the veteran have asthma?

(b) If so, is it at least as likely as 
not that it is related to his service, 
and if pre-existing service, was 
aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Following the above, the RO should 
arrange for a VA special orthopedic 
examination of the veteran by an 
orthopedic surgeon or other available 
appropriate medical specialist, to 
include on a fee basis if necessary, for 
the purpose of ascertaining the current 
nature, extent of severity, and etiology 
of any left knee disorder(s) which may be 
present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  

The examiner must address the following 
medical issues:

(a) Does the veteran have a left knee 
disorder(s), and if so, what is it/are 
they?

(b) Is it at least as likely as not that 
any left knee disorder(s) found on 
examination is/are related to service, or 
if pre-existing service, was/were 
aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for hypertension, 
asthma, and a left knee disorder. 

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO; however, the 
veteran is hereby notified that failure to report for a 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims. 38 C.F.R. § 3.655 
(2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


